Citation Nr: 1626647	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), claimed previously as brain trauma.

2.  Entitlement to service connection for partial complex seizures, to include as secondary to TBI.

3.  Entitlement to service connection for Hepatitis C, to include as secondary to TBI.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 through October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of the Veteran's entitlement to service connection for partial complex seizures and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran sustained trauma to his head during service, he did not sustain a TBI during service.

2.  The Veteran has current TBI that is not related etiologically to head trauma or other event that occurred during his active duty service.

3.  The Veteran has Hepatitis C that is not related etiologically to an event, injury, or illness that occurred during his active duty service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI, claimed previously as brain trauma, are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for Hepatitis C are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating August 2010 letter notified the Veteran of the information and evidence needed to substantiate his original claims for service connection for TBI and Hepatitis C.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claims submissions, lay statements, service treatment records, VA treatment records, and social security records have been associated with the record.  The Veteran was afforded VA examinations of his TBI in November 2010 and May 2011 and of his Hepatitis C in May 2011.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's TBI and Hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain listed chronic diseases, which include brain hemorrhage, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b)

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  TBI

In his June 2010 claim, the Veteran alleges that he sustained head trauma during service in Germany.  Specifically, he describes that he fell and struck his head on a bed rail and lost consciousness for two days.  He asserts that his health has deteriorated since that time; however, does not explain how his health has deteriorated, point to any specific disorders which he believes are related to his in-service head trauma, or report the dates and locations of any treatment for such disorders.

Consistent with the Veteran's allegations, service treatment records show that the Veteran fell and struck his head during service in December 1984.  A follow-up CT study of his head, performed in January 1985, revealed evidence of dislocations of the occipital bone and right sutura parieto-mastoidea; however, no evidence of hemorrhaging or intracerebral bleeding.  In February 1985, the Veteran complained of headaches, drowsiness, and confusion after striking his head.  On examination, he was unable to recall the day or year and the events surrounding the incident.  He was also unable to recall his military occupational specialty or his unit designation.  Demonstrated affect was slow and flat and demonstrated speech included stammering.  Still, neurological examination showed normal motor function, sensation, reflexes, and cerebellar function.  Notably, the cranial nerves were intact.  X-rays of the Veteran's skull were normal.  The treating physician opined that the Veteran was demonstrating a mixture of conversion and malingering.  Subsequent service treatment records make no reference to any subjective complaints or objective findings related to any cognitive, psychiatric, or neurological deficits.

Post-service VA treatment records from February 2010 note that the Veteran was admitted for treatment by his spouse, who reported that the Veteran was being withdrawn and behaving bizarrely, such as by sitting outside in a shed with his dogs, being non-communicative, and staring into space.  She reported also that the Veteran had attempted previously to commit suicide after losing his job by driving his car underneath an 18 wheel tractor trailer in one incident and by jumping out of a window in a separate attempt.  A mental status examination revealed irritable and severely depressed mood with congruent affect.  Impulse and judgment were determined as being poor, based on the reported suicide attempts.  Treating medical staff diagnosed major depression with psychosis.  The Veteran was admitted for in-patient treatment and observation.

During the course of hospitalization, treating VA medical staff noted depressive symptoms that included:  poor sleep; inadequate hygiene; being withdrawn and isolative; suicidal ideation; depressed mood; and psychotic features such as paranoia and delusional ideation.  Psychotic symptoms were also observed, including:  hallucinations; agitated behavior; inadequate hygiene; and, non-compliance with treatment plan.  A repeat CT study of the Veteran's head continued to show normal findings.

In March 2010, the Veteran underwent a brain MRI that revealed cystic and gliotic encephalomalacia involving the left temporal and left frontal lobe, which were believed to be compatible with posttraumatic sequella consistent with the Veteran's report of head trauma.

In April 2010, the Veteran returned for VA treatment,  complaining of recurring episodes in which he "spaced out," memory problems, sleep dysfunction, confusion, and disorientation.  Treating medical staff noted the findings from the March 2010 brain MRI and noted that the study indicated chronic old changes that were due to a head injury.  Neuropsychological testing conducted at that time was consistent with moderate cognitive deficit, slowness of response, and impaired memory.  Based apparently on reported history, the findings from the March 2010 brain MRI, and the findings from neuropsychological examination, the Veteran was diagnosed with post-head injury syndrome.

Later that month, the Veteran was referred for a more thorough neuropsychological evaluation.  The Veteran reported various incidents that the VA neuropsychologist believed likely resulted in TBIs.  During the evaluation, the Veteran recalled that he fell backward while drunk during service and struck his head on a bed.  He stated that he lost consciousness for three days and was unable to recall information concerning the days surrounding the in-service incident.  He reported that he noticed cognitive changes after returning to duty after being put on leave for 30 days.  He also recalled a separate incident that occurred during service in which he was struck on the right rear of his head with a bottle.  He denied loss of consciousness during that incident.  According to him, he was arrested and restricted to barracks for 14 days.  Significantly, the Veteran also reported various post-service incidents, including a motor vehicle accident with an 18 wheel tractor trailer that occurred five years prior.  Again, the Veteran denied loss of consciousness during that event, but stated that he had subsequent neck muscle pain and pain in his legs from striking them on the dashboard.  He also recalled a second motor vehicle accident that occurred in 2002 where he drove into a light post.  Again, he denied loss of consciousness or of striking his head.  Finally, recalled a third motor vehicle accident in was driving in the rain and lost control of his car and flipped it into a ditch.  He also denied loss of consciousness in that event.

The Veteran was accompanied to the evaluation by his spouse, who reported that she began noticing in 2003 that the Veteran was having cognitive problems but believed initially that they were due to work-related stress.  She stated that after being married in 2006, she began to become concerned with his cognitive problems.  In particular, she stated that the Veteran had difficulty using power tools and remembering the purchase of items at the store.  She stated that they experienced increased marital stress in 2009 after she and her spouse were charged with nutritional and medical neglect of their foster child and were jailed for six months.  She recalled that she and her spouse were unable to find employment after that and that they currently survive on unemployment and financial assistance from family.

Regarding current symptoms, the Veteran and his spouse reported significant memory problems, irrelevant speech, inability to drive due to medications, decreased attention and concentration, requiring additional time to think before responding to questions, slurred and stuttering speech, nightmares, and night sweats.  A mental status examination revealed lethargic and distant presentation.  The examining neuropsychologist had difficulty establishing a rapport with the Veteran.  Demonstrated speech was rarely fluent and spontaneous.  Significant response latency was observed.  The Veteran's spouse remarked during the interview that she was unaware of some of the facts being reported by the Veteran and that some of the Veteran's statements conflicted with her own memory; hence, the VA neuropsychologist observed that there is some concern regarding the accuracy of the Veteran's statements.  Demonstrated range of affect was restricted with flat and emotionally blunted presentation.  On testing, the Veteran required more detailed instructions for more difficult and challenging tasks.  The examiner opined that the Veteran demonstrated adequate effort during testing.

A battery of tests for cognitive and executive functioning revealed "fairly significant cognitive deficits" and intellectual functioning that was below expectations and in the mentally deficient range.  Overall, deficiencies were noted in verbal ability, reading, attention and concentration, verbal memory, verbal fluency, speed of cognitive processing and cognitive flexibility, and manual dexterity and motor coordination.  The examining VA neuropsychologist opined that the findings from the evaluation were consistent with findings noted in the previous brain MRI and diminished function resulting from multiple TBIs.  The examining neuropsychologist makes no mention of the negative radiological  studies conducted during service or negative February 2010 CT study.  To that end, it is unclear as to whether the examining neuropsychologist was aware of those studies at the time of the evaluation.  Further, the neuropsychologist offered no opinion as to the cause or origin of TBI.

Records obtained from the Social Security Administration (SSA) include the report of an April 2010 psychiatric examination conducted by Dr. W.G.B.  That report shows that a batter of cognitive tests revealed low cognitive functioning that was consistent with a mild cognitive disorder and mildly impaired judgment and insight.  Still, the Veteran demonstrated functional abstract thinking, thought processing and content.  The Veteran was notably slow in responding to questions; however, the examining psychiatrist attributed that to a minimal residual expressive language disorder.

The SSA records also include July 2010 private hospital records from Evergreen Medical Center.  Those records reflect that the Veteran was admitted to the emergency room for complaints of dysphagia, progressive weakness in his extremities, and general progressive decline in his overall health status.  Contrary to the medical history shown in the record, the Veteran reported to medical personnel that he had a history of brain dysfunction due to trauma that was diagnosed 20 years ago.  A repeat CT study revealed the presence of a mass-type lesion over the cortex area, which appears to be consistent with the radiological findings in the record since March 2010.

In July 2010, the Veteran was hospitalized for a cerebrovascular accident that affected the left middle cerebral artery distribution and that was being manifested by symptoms that included right upper extremity paresthesia and weakness, throat pain, difficulty swallowing, extreme weakness in both lower extremities, and blood in his urine.   A repeat brain MRI revealed the presence of abnormal cystic changes in the medial cranial fossa with associated volume loss and gliosis.

Subsequent records for VA treatment through 2014 continue to document ongoing diagnoses and history of TBI.  Those records, however, also express no opinions as to the onset or origin of TBI.

Concurrent with the foregoing VA treatment, the Veteran underwent VA TBI examinations in November 2010 and May 2011.  During the November 2010 examination, the examiner noted an in-service medical history that is essentially consistent with that described above.  In discussing the Veteran's post-service history, the examiner did observe that radiological studies performed during service and in February 2010 were normal; however, failed to note or otherwise acknowledge the positive findings from the March 2010 brain MRI or the April 2010 neuropsychological study and TBI diagnosis.

The examiner noted that most of the medical history provided by the Veteran during the examination was provided by his spouse.  His spouse described that the Veteran appeared to have a "psych breakdown" with depression.  She reported that the Veteran has poor memory and problems with comprehension.  She reported that the Veteran has a seizure disorder with "jerking and forgetting" and episodes of "choking."  The Veteran's spouse reported also that the Veteran is incompetent; hence, she had power of attorney and controlled their finances.

A physical examination of the Veteran revealed a normal appearing scalp with no physical evidence of prior trauma.  A neurological examination was grossly normal and indicated normal speech, sensation, motor function, and reflexes.  An electroencephalogram was normal.  An MRI revealed no evidence of cerebrovascular disease.  In conjunction with the findings from the examination, the examiner noted that the service treatment records contain no evidence of neurological deficits.  Also, the examiner noted, CT studies conducted of the Veteran's head during service in 1985 were normal.  Thus, the examiner concluded, "[d]ocumentation to support a claim that he had onset of his current symptoms during his active military service was not provided in the [claims file]."

During the May 2011 VA examination, the examiner noted a full and complete medical history that is essentially consistent with that described above.  Again, the Veteran reported that he fell during service and struck his head on a bed.  Contrary to his earlier statements and contrary to information contained in the service treatment records, he reported that he had lost consciousness for four days.  The examiner noted that the Veteran did not answer questions during the interview portion of the examination without first asking his spouse.  His spouse reported that the Veteran has memory problems, dementia, and has been declared incompetent.

A physical examination revealed diminished spine motion, but otherwise normal findings.  A neurological examination indicated normal cranial nerve function.  Demonstrated speech and reflexes were normal.  Sensation to pinprick and light touch was decreased in both wrists.  Motor function was decreased in the Veteran's right hand.  Mental status examination revealed a flat affect and depressed mood.

The examiner diagnosed seizures that were being controlled with medication and status-post cerebrovascular accident with mild right-sided weakness.  In terms of etiology, the examiner noted that the service treatment records make no mention of seizures; hence, the examiner concluded that the diagnosed seizures are not likely related to service.

The preponderance of the evidence shows that the Veteran has a TBI; however, does not show that the TBI was either sustained during the Veteran's active duty service, or, that it was caused by or resulted from in-service head trauma or any other injury or event that occurred during service.  In that regard, the service treatment records clearly document the occurrence of head trauma during December 1984.  Nonetheless, in-service radiological and CT studies of the Veteran's head and skull revealed no injury or damage to the Veteran's brain at that time.

In conjunction with the above, the post-service treatment records show that the Veteran was treated initially in February 2010 for various reported symptoms diagnosed as depressive disorder.  Although subsequent radiological studies of the Veteran's head led ultimately to a TBI diagnosis (together with ongoing depressive disorder diagnosis) beginning in approximately March of 2010, the Board notes that the earliest radiological study that indicated any posttraumatic damage to the Veteran's brain was the March 2010 brain MRI.  Notably, the Veteran and his spouse have both reported over the course of VA treatment that the Veteran has had multiple post-service events that likely involved some degree of head trauma.  To that end, they report that the Veteran attempted to commit suicide in 2009 by driving under an 18 wheel tractor trailer and by jumping out of a window.  They reported also that the Veteran had two additional motor vehicle accidents; the first being in 2002 when he struck a light post and the second being an undated incident in which the Veteran flipped his car into a ditch.

Given the absence of any radiological evidence of brain injury prior to March 2010 and given the multiple post-service occurrences that occurred reportedly from 2009, the evidence suggests strongly that the posttraumatic injuries noted in the March 2010 brain MRI resulted from the post-2009 incidents.  Indeed, that opinion and rationale is expressed in the May 2011 VA examination.

Subject to the above, the Board remains mindful of the Veteran's vague assertion that he began having cognitive difficulties during his active duty service.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the foregoing legal authority, the Veteran is certainly competent to report his observations concerning the onset and duration of his own symptoms.  However, his assertion that he has had ongoing cognitive problems since active duty service are inconsistent with the absence of radiological brain findings during service.  Moreover, the Board notes that treating in-service medical personnel identified components of malingering in the Veteran's reported symptoms and cognitive performance during neurological testing.  Under the circumstances, the Veteran's assertions concerning the continuity of cognitive symptoms from service carry credibility concerns.

Additionally, to the extent that the Veteran's spouse reported during the April 2010 neuropsychological evaluation that she first began noticing that the Veteran was having cognitive problems in 2003 (prior to the March 2010 brain MRI), the Board is not inclined to construe such statements as a probative diagnosis.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, there is no evidence that either the Veteran or his spouse has any medical experience or training.  Also, to the extent that the Veteran's spouse may be construed as alleging that symptoms observed prior to March 2010 indicate TBI during that period, the Board notes again that the record shows concurrent psychiatric diagnoses of depressive disorder.  Given the chronology of the Veteran's medical history, the evidence suggests strongly that the cognitive and behavioral symptoms noted by the Veteran's spouse as early as 2003 may be attributable to the Veteran's psychiatric diagnosis.   Where the evidence shows that the Veteran's spouse has no medical expertise and given the other facts in the evidence, the Board does not assign probative weight to the Veteran's spouse's assertions, to the extent that they may be construed as suggesting a TBI diagnosis earlier than March 2010.

The Board also recognizes that the April 2010 VA neuropsychological evaluation opined broadly that the Veteran has TBI that is attributable to multiple occurrences of head trauma, which given the neuropsychologist's reference to it in the report, would apparently include the December 1984, in-service trauma.  As noted above, however, the April 2010 opinion makes no reference and fails to otherwise acknowledge the negative skull x-rays and CT head studies conducted during service.  Where those in-service radiological studies would appear to contradict the April 2010 neuropsychologist's opinion, to the extent that he relates the Veteran's TBI to his in-service trauma, the absence of such discussion undercuts the probative weight of the April 2010 opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

In contrast, the findings and opinions expressed in the May 2011 VA examination are supported by clear rationale that is based on accurate factual findings from the examiner's interview of the Veteran, review of the claims file including all available radiological and neuropsychological findings, and objective findings from the examination.  The VA examiner's opinions and rationale are consistent with the facts shown in the other evidence in the record.  Accordingly, the Board is inclined to assign greater probative weight to the VA examiner's findings and conclusions than the April 2010 neuropsychological opinion or the assertions raised by the Veteran and his spouse.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's opinions than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

Overall, the weight of the evidence does not show an etiological relationship between the Veteran's TBI and the Veteran's active duty service.  Accordingly, the Veteran is not entitled to service connection for a TBI.  To that extent, this appeal is denied.

	B.  Hepatitis C

The Veteran also claims entitlement to service connection for Hepatitis C.  In support of that claim, he asserts that while he was being treated for his December 1984 head injury, he received a blood transfusion that caused him to contract Hepatitis C.

As discussed above, the service treatment records do show that the Veteran sustained injuries after striking his head during service in December 1984.  Notably, the Veteran was treated for a skull laceration; however, there is no indication in the records that he received a blood transfusion.  Similarly, the service treatment records do not show an in-service Hepatitis C diagnosis, much less, complaints, findings, or treatment of symptoms that may be attributable to in-service onset of that disease.

A February 2010 VA treatment record references that the Veteran's spouse reported that the Veteran was diagnosed with Hepatitis C in April of 2009.  The records indicate, however, that the Veteran has not received regular treatment for Hepatitis C.  In that regard, there are no express opinions or other information in the record that suggest an etiological relationship between the Veteran's Hepatitis C and his active duty service.

A physical examination performed during a May 2011 VA examination was grossly normal other than unrelated findings of diminished motion in the Veteran's spine.  The examiner diagnosed Hepatitis C based on reported history and review of the medial history in the claims file; but, consistent with the facts shown in the record, observed that the service treatment records indicate no evidence of in-service onset of Hepatitis C.  Hence, the examiner concluded, the Veteran's Hepatitis C is not related to his active duty service.

Overall, the evidence shows that the Veteran's Hepatitis C was neither incurred during service nor caused by or resulted from an injury or event that occurred during service.  In that regard, the Veteran's assertion that his Hepatitis C was caused by an in-service blood transfusion is not supported by any information in the service treatment records or by any medical opinion.  Indeed, that assertion is rebutted squarely by the negative opinion expressed by the May 2011 VA examiner which is based on an accurate understanding of the Veteran's medical history that is consistent with the information in the record.  The Board assigns significantly greater probative weight to the May 2011 VA examiner's negative opinion than it does to the Veteran's general assertions.

The weight of the evidence does not show an etiological relationship between the Veteran's Hepatitis C and his active duty service.  Accordingly, the Veteran is also not entitled to service connection for Hepatitis C.  To that extent also, this appeal is denied.


ORDER

Service connection for a TBI, claimed previously as brain trauma, is denied.

Service connection for Hepatitis C is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for partial complex seizures, VA treatment records since April 2010 and July 2010 private treatment records from Evergreen Medical Center (obtained via SSA) show an ongoing diagnosis for that disorder.

During the Veteran's May 2011 VA examination, the examiner confirmed the diagnosis of seizures and characterized them as being post-cerebrovascular accident with associated mild right-sided weakness.  Contrary to the examiner's diagnosis, however, the record indicates that the Veteran's cerebrovascular accident (CVA) occurred in July 2010, three months after partial complex seizures were first diagnosed during VA treatment in April 2010.  In conjunction with the same, the examiner did not address the April 2010 seizure diagnosis or discuss its significance in light of her negative opinion.  In the absence of such discussion, the May 2011 opinion is incomplete.

The Veteran should be arranged to undergo a new VA examination to determine the nature and etiology of his seizures.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his seizure disorder since February 2014.  VA must then make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Here, the Veteran has alleged in a November 2010 TDIU application that he has been unable to work due at least in part to his seizure disorder.  Given the Veteran's assertion, the issue of his entitlement to a TDIU is inextricably intertwined with the pending issue concerning his entitlement to service connection for partial complex seizures.  Hence, the issue of the Veteran's entitlement to a TDIU must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for partial complex seizures and for a TDIU.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging a new VA examination of his seizure disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his seizure disorder since February 2014.
 
2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his seizure disorder, and, whether any diagnosed seizure disorder is related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed. The examiner should provide diagnoses pertinent to the Veteran's seizures.  Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

	(a) is it at least as likely as not (i.e., a 50 percent 	probability or greater) that any diagnosed disorder 	began during his active duty service?

	(b) is it at least as likely as not that any diagnosed left 	hip disorder resulted from an injury or illness 	sustained during his active duty service?

 	(c) if you believe that any diagnosed disorder is at 	least as likely as not related to the Veteran's active 	duty service, identify and describe the nature and 	severity of any functional impairment resulting from 	the diagnosed disorder.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.
 
4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for partial complex seizures and for a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


